--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
 
CLECO CORPORATION
RETIREMENT AGREEMENT


THIS RETIREMENT AGREEMENT is made and entered into by and between Cleco
Corporation, a corporation organized and existing under the laws of the State of
Louisiana (the “Company”), and Michael H. Madison, the Company’s President and
Chief Executive Officer (“Executive”) (the “Agreement”).


1.           Change in Status; Retirement.  Effective as of July 5, 2011,
Executive shall voluntarily resign his positions and relinquish his titles as
the Company’s President and Chief Executive Officer. Thereafter, Executive shall
remain employed by the Company until January 1, 2012, at which time Executive
shall retire and voluntary resign his employment with the Company (Executive’s
“Retirement Date”).  Executive shall serve as a member of the Company’s Board of
Directors (the “Board”) until October 31, 2011, at which time Executive shall
resign as a member of the Board.


2.           Compensation and Benefits.   During the period commencing as of the
date hereof and ending on Executive’s Retirement Date, Executive shall be paid
such compensation and provided such benefits as may be currently provided to
Executive under the terms of that certain Employment Agreement by and between
Executive and the Company dated October 1, 2003, as the same has been amended
from time to time (the “Employment Agreement”).


3.           General Waiver and Release.  In consideration of Executive’s
execution of a Waiver and Release (the “Waiver”) executed in the form attached
hereto as Exhibit A, and provided that such Waiver is executed by Executive and
returned to the Company not earlier than Executive’s Retirement Date and not
later than 21 days thereafter, the Company shall provide to Executive the
following:


 
a.
Notwithstanding any provision therein to the contrary, an aggregate of 10,000
shares of the Company’s common stock, $1.00 par value per share (“Common
Stock”), awarded to Executive by letter agreement dated January 31, 2011, shall
be deemed fully vested and delivered to Executive free of restriction as of the
date on which his Waiver becomes irrevocable; dividend equivalent units related
thereto shall be deemed fully vested and shall be distributed from Executive’s
Ledger Account (as defined in such letter agreement) in the form of cash at the
end of the Restriction Period (as further defined therein).



 
b.
Notwithstanding any provision therein to the contrary, an aggregate of 15,000
shares of the Common Stock awarded to Executive by letter agreement dated
February 22, 2010, shall be deemed fully vested and delivered to Executive free
of restriction as of the date on which his Waiver becomes irrevocable; dividend
equivalent units with respect thereto shall be deemed fully vested and shall be
distributed from Executive’s Ledger Account (as defined in such letter
agreement) in the form of cash as of the end of the Restriction Period (as
further defined therein).



Executive acknowledges and agrees that the foregoing consideration is not for
services he has rendered, is not otherwise due or owing to him under any
agreement (whether oral or written) with the Company or under any Company plan,
policy or practice, and that such payment would not be made or due absent his
execution of the Waiver.


4.           Other Amounts and Benefits.  Except as may be expressly provided
herein, this Agreement is not intended to affect or restrict Executive’s
benefits accrued under any employee benefit plan, policy, program or arrangement
maintained by the Company, including the Company’s defined
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
benefit pension plan, 401(k) plan, and deferred compensation plan, and grants
and awards under the Company’s long-term incentive plans, and all of which shall
vest and be paid or distributed in accordance with their terms.


5.           Extinguishment.  Executive acknowledges that, except as otherwise
expressly provided in this Agreement, the Company’s obligations under the
Employment Agreement and any other obligation to provide severance, change in
control or similar payments to Executive shall be extinguished as of his
Retirement Date.


6.           Surviving Covenants.  Executive acknowledges that he is and remains
subject to and bound by covenants concerning the use of the Company’s
confidential information and the nonsolicitation of the Company’s employees and
customers, and the requirement that Executive provide litigation assistance,
each as set forth more fully in the Employment Agreement, and that such
covenants shall survive Executive’s retirement hereunder in accordance with
their terms.


7.           Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be subject, in any manner, to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, by operation of law or otherwise, and any attempt at such shall be
void.  Any benefit right or interest under this Agreement shall not in any way
be subject to the debts, contract, liabilities, engagements or torts of
Executive, nor shall it be subject to attachment or legal process for or against
Executive.  Notwithstanding the foregoing, in the event of the Executive’s death
prior to the payment of all amounts properly due hereunder, payment shall be
paid to Executive’s estate.


8.           Notices.  Any notices or communications hereunder shall be in
writing, addressed as follows:


To the Company:
To Executive:
Cleco Corporation
Last address on file with Company
2030 Donahue Ferry Road
 
P. O. Box 5000
 
Pineville, Louisiana 71361-5000
 
Attention: Bruce A. Williamson
 



Either party may change its address for notices by providing a written notice of
such address change to the other party.  All such notices shall be conclusively
deemed to be received and shall be effective, (a) if sent by hand delivery, upon
receipt, (b) if sent by telecopy or facsimile transmission, upon confirmation of
receipt by the sender of such transmission, or (c) if sent by registered or
certified mail, on the fifth day on which such notice is mailed.


9.           Source of Payments.  Any payments due hereunder shall be made from
the general funds of the Company.  Executive’s status with respect to amounts
owed hereunder shall be that of a general unsecured creditor of the Company, and
Executive shall have no right, title, or interest whatsoever in or to any asset
of the Company or any investment which the Company may have acquired to meet its
obligations hereunder.  The Company, in its sole discretion, may retain as owner
and for its benefit insurance on the life of Executive, in such amounts in
effect as of Executive’s Retirement Date.  Neither Executive nor his
beneficiaries or estate shall have any right or interest in the proceeds of any
insurance policy naming the Executive as the insured.


10.           Tax Withholding.  The Company shall withhold from any amount
payable hereunder all Federal, state, city or other income or employment taxes
as may be required by law to be withheld.  Executive agrees that as to the
Common Stock deliverable in accordance with paragraph 3 hereof, the
 
 
 
ii

--------------------------------------------------------------------------------

 
 
Company may offset the amount of any withholding due hereunder by the
withholding from such delivery of the number of shares of Common Stock having a
fair market value equal to the aggregate of the withholding rate applicable to
supplemental wage payments, the maximum state income tax withholding rate and
the applicable employment tax withholding rate.


11.           General Provisions:


a.           If any provision of this Agreement is held to be invalid, illegal,
or unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision and all other valid provisions shall remain in full
force and effect.


b.           Titles and headings used herein are solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.


c.           This Agreement shall be construed and enforced in accordance with
the internal laws of the State of Louisiana applicable to contracts made to be
performed wholly within such state.


d.           No term or condition herein shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
agreement, except by written instrument of the party charged with such waiver or
estoppel.


e.           This Agreement may not be modified or amended, except by an
instrument in writing signed by the parties hereto.


f.           This Agreement, including the Waiver, sets forth the entire
agreement between the parties hereto related to the subject matter hereof, and,
except as expressly set forth herein, fully supersedes any prior agreements or
understandings between the parties, whether orally or in writing.  Executive
acknowledges that he has not relied upon any representations, promises or
agreements of any kind made to him in connection with the execution of this
Agreement, including the Waiver, except as set forth herein.


THIS RETIREMENT AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Retirement Date designated above.
 

 
CLECO
CORPORATION:                                                                                     EXECUTIVE:


By:  /s/  Jeffery W.
Hall                                                                                 
By: /s/  Michael H. Madison          
       Jeffery W.
Hall                                                                                                        
Michael H. Madison
Its:  Senior Vice
President                                                                                          
Date: April 21, 2011                      
Date:      4-21-2011                                       
 
 
 
iii

--------------------------------------------------------------------------------

 
                  


Exhibit A
Retirement Date: January 1, 2012


WAIVER AND RELEASE


This Waiver and Release (the “Waiver”) is made in consideration and as a
condition of the receipt of the payments described in that certain Retirement
Agreement entered into by and between Cleco Corporation (the “Company”) and
Michael H. Madison (“Executive”) dated April 21, 2011 (the “Agreement”), the
sufficiency of which is acknowledged.


1.           Executive understands that signing this Waiver is an important
legal act; in connection with such execution, Executive:


 
a.
Acknowledges that he has been advised to consult an attorney before signing this
Waiver and that Executive has done so.



 
b.
That he has 21 calendar days after his Retirement Date (above) to consider
whether to sign this Waiver, without alteration, and return it to the Company by
first class mail or by hand delivery, and that if he executes and delivers this
Waiver before the expiration of the 21-day period, Executive will be deemed to
have waived the balance of the period. Executive further agrees that any
negotiation or modification of this Waiver shall not extend such 21-day period.



 
c.
Acknowledges that he has been given an opportunity to review this Waiver, that
he fully understands its provisions, and that he has voluntarily entered into
this Waiver.



 
d.
Understands that he may revoke this Waiver by providing written notice to the
Company by hand delivery or by U.S. mail, postage prepaid, during the seven-day
period following its execution; thereafter, this Waiver shall be irrevocable.
Executive acknowledges that if he revokes this Waiver, the Company shall have no
obligation to provide the consideration offered therefor under the Agreement.



 
e.
Acknowledges that the payments described in the Agreement are voluntary on the
part of the Company and are not required by any legal obligation of the Company,
other than under the terms of the Agreement and this Waiver.



2.           By execution below, Executive irrevocably and completely releases
the Company, including its predecessors and successors, affiliates,
subsidiaries, divisions, and business units, and each of its directors and
officers, employees, representatives, agents, and employee benefit plans, and
the fiduciaries and agents of said plans, from any and all claims, demands,
actions, liabilities, expenses, promises, agreements, costs, damages, and causes
of action, whether known or unknown, suspected or unsuspected, arising in law or
in equity, that arise out of or are related in any way to Executive’s employment
with the Company, including his retirement therefrom, including without
limitation, any and all claims and causes under Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991; the Civil Rights Act of
1966; the Civil Rights Act of 1866; the Age Discrimination in Employment Act of
1967, as amended; the Older Workers Benefit Protection Act of 1990, as amended;
the Americans with Disabilities Act of 1990, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993, as amended; any claims of breach of contract, tort, defamation, slander,
emotional distress, wrongful termination; and any other claims, whether arising
under state or federal statutory or common law, including federal securities
laws.
 
 
iv

--------------------------------------------------------------------------------

 
 
Notwithstanding the generality of the foregoing provisions of this Section 2,
Executive does not waive or release any right or claim arising after the date on
which Executive executes this Waiver; ordinary claims for benefits accrued and
vested or due as of his Retirement Date under any benefit plan subject to ERISA
or other benefit plan or arrangement sponsored and maintained by the Company;
any compensation due to him under the Agreement; any claim for compensation due
under applicable law; and any right to indemnification that Executive may
possess as a director or employee of Cleco Corporation to the full extent
provided under the indemnification and insurance arrangements of the Company.


3.           By execution below, the Company irrevocably and completely releases
Executive, including his heirs, executors, and assigns from any and all claims,
demands, actions, liabilities, expenses, promises, agreements, costs, damages,
and causes of action, whether known or unknown, suspected or unsuspected,
arising in law or in equity, that arise out of or are related in any way to
Executive’s employment with the Company, including his separation therefrom,
including without limitation, any and all claims and causes under Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; the
Civil Rights Act of 1966; the Civil Rights Act of 1866; the Age Discrimination
in Employment Act of 1967, as amended; the Older Workers Benefit Protection Act
of 1990, as amended; the Americans with Disabilities Act of 1990, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993, as amended; any claims of breach of contract, tort,
defamation, slander, emotional distress, wrongful termination; and any other
claims, whether arising under state or federal statutory or common law,
including federal securities laws; provided that the Company does not waive or
release any such claim, demand, action, liability, expense, promise, agreement,
cost, damage, or cause of action arising out of Executive’s willful misconduct.


4.           Should any of the provisions set forth in this Waiver be determined
to be invalid by a court or other tribunal of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of other
provisions of this Waiver.


5.           Nothing contained herein shall be deemed to prevent Executive from
filing a charge or complaint, including a challenge to the validity of this
Waiver, with the Equal Employment Opportunity Commission (“EEOC”) or from
participating in any investigation or proceeding conducted by the EEOC; provided
that Executive understands and agrees that he shall not be entitled to any
damages or other type or form of award relating to any event that occurred prior
to his execution of this Waiver.


6.           Executive further agrees that in the event of his material breach
of this Waiver, in addition to any other legal or equitable remedy, the Company
shall be entitled to recover any payments made to him under the Agreement,
subject to any restrictions on such recovery or as may be imposed under
applicable law or as may be required to ensure that this Waiver is and remains
valid and enforceable.



 
WITNESS:
   
                                                                       
By:                                                               
Michael H. Madison
     
Date:                                                                
Date:                                                            



 
v
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------